MEMORANDUM OPINION
                                         No. 04-12-00280-CV

                                         Altaf MERCHANT,
                                               Appellant

                                                  v.

                                          Juanita G. VILLA,
                                               Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-13316
                             Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 31, 2012

REVERSED AND REMANDED

           Appellant has filed an unopposed motion asking this court to reverse the judgment of the

trial court and to remand the case to the trial court for entry of an agreed judgment. The motion

is granted. Without consideration of the merits, we reverse the trial court’s judgment, and

remand the case to the trial court for implementation of the settlement agreement and entry of an
                                                                                 04-12-00280-CV


agreed take nothing judgment. TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d); Caballero v. Heart of Tex.

Pizza, LLC., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.).

                                                PER CURIAM




                                              -2-